Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 13, 2020

                                      No. 04-19-00869-CR

                             EX PARTE RICARDO GONZALES,
                                       Appellant

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR13554
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        On March 11, 2020, appellant filed his appellant’s brief. The brief does not comply with
Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the
brief violates Texas Rule of Appellate Procedure 38.1 because it does not contain a statement of
facts “supported by record references” or a legal argument “with appropriate citations to . . . the
record.” See id. R. 38.1(g), 38.1(i).

       Accordingly, we ORDER appellant’s brief STRICKEN and ORDER appellant to file
an amended brief in this court complying with Rule 38.1 by April 13, 2020 or this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court